Hon. Ed Howard                      Opinion No. M- 1230
Chairman, House Administration
  Committee                         Re:   Application of the two-
Texas House of Representatives
                *                         year proviso of Article
State Capitol Building                    432,~Vernon's Penal Code,
Austin, Texas 78711                       to the Texas Legislature.

Dear Mr. Howard:

          Your recent letter requesting an opinion of this office
regarding the above stated matter is quoted as follows:

          "As chairman of the Committee on House
     Administration, I would ,like to have an in-
     terpretation and an opinion from you to the
     following question:   'Would the employment
     of an individual related within the prohibited
     degree, specified in the above referenced statute
     to a member of the Legislature be in violation
     of such statute where such individual had been
     employed by members of the Legislature in each
     session for the 2 years and/or'the 2 terms   of
     the Legislature immediately proceeding the
     election of'the member to the Legislature
     who is related to the individual in the pro-
     hibited degree?'   Such employment of the in-
     dividual would not be by the related member,
     but by some other member of the Legislature-

          "Your answer to the above question at
     your earliest convenience would be appreciated
     so as to afford my.committee the necessary
     guidelines for the selection and approval of
     the employees of the House of Representatives:"

           In Attorney General's Opinion No. M-1120 (1972), this
office held that the nepotism provisions of Articles 432 and 433
of Vernon's Penal Code were applicable to the Texas Legislature.
Consequently, there is no question that the two-year limitation,
Hon. Ed~Howard, page '2             (M-1230)



as set forth in Article 432, would also be applicable to em-
ployees of the Legislature.  Article 432 is, quoted, in part, as
follows:
          II. . . provided, that nothing herein con-
     tained, nor in any other nepotism law contained
     in any charter or ordinance of any municipal
     corporation of this State, shall prevent the
     appointment, voting 'for, or confirmation of,
     any person who shall have been continuously
     employed in any such office, position, clerk-
     ship, employment or duty for a period of,two
     (2) years prior to the election or appointment
     of the officer or member appointing, votin,g
     for, or confirming the appointment, or to
     the election or appointment of the officer
     or member related to such employee in the
     prohibitive degree.:'~

           It is not clear from your opinion request whether the
individual in question has been employed continuously by the
Legislature or whether this individual just works during the
time that the Legislature .is actually in session, either regular
session or called,session.   For the purposes'of this Opinion, we
will assume that your request would cover both situations, so we
will answer accordingly.

          This office .has held in the past in Attorney General's
Opinions Nos. V-1080 (1950), V-1142 (1951), M-857 (1971), and
M-862 (1971), that the proviso dealing with the'two-year limitation
concerning the n~epotism law requires that the individual in ques-
tion be employed continuously for the two-year period.

          In our opinion, those employees of the Legislature, who
only work during regular or special 'sessions of the,Legislature,
would not be continuously employed, land not covered by the twc-
year proviso; however, those employees of the Legislature who wor'k
the year-round would be c,ontinuously employed~, ,and the two-year
proviso in Article ~432, Vernon's Penai Code, would apply to them.

                          SUMMARY

          Employees of the Texas Legislature,&ho work
     year-round would be subject to the two-year


                                      -6026-
.-




     ,Hon. Ed Howard, page 3        (M-1230)



          limitation in Article 432, Vernon's Penal Code.
          Employees who only work during regular or
          special sessions of the Texas 'Legislature would
          not be subject to the two-year proviso of'this
          Article.




     Prepared by James C. McCoy
     Assistant Attorney General

     APPROVED:
     OPINION COMMITTEE

     Kerns Taylor, Chairman
     W. E. Allen, Co-Chairman
     Sam J. Jones, Jr.
     Lonny Zwiener.
     John Grace
     Austin Bray

     SAMUEL D. MCDANIEL        "
     Staff Legal Assistant

     ALFRED WALKER
     Executive Assistant

     NOLA WHITE
     First Assistant




                                       -~6027-